


116 HR 7645 IH: First Time Homebuyer Pandemic Savings Act
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7645
IN THE HOUSE OF REPRESENTATIVES

July 16, 2020
Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To extend the time period for making coronavirus-related distributions from retirement plans and to provide an exclusion from gross income of coronavirus-related distributions which are first-time homebuyer distributions.


1.Short titleThis Act may be cited as the First Time Homebuyer Pandemic Savings Act.  2.Extension of period for making coronavirus-related distributions from retirement plans (a)In generalSection 2202(a)(4)(A)(i) of the CARES Act is amended by striking December 31, 2020 and inserting December 31, 2021.
(b)Effective dateThe amendment made by this section shall apply to distributions made after December 31, 2020. 3.Exclusion from gross income of coronavirus-related distributions which are first-time homebuyer distributions (a)In generalSection 2202(a) of the CARES Act is amended by adding at the end the following new paragraph:

(7)Exclusion from gross income of coronavirus-related distributions which are first-time homebuyer distributions
(A)In generalGross income shall not include any coronavirus-related distribution which is a qualified first-time homebuyer distribution (as defined in section 72(t)(8)(A) of the Internal Revenue Code of 1986). (B)Dollar limitationThe aggregate amount taken into account as qualified first-time homebuyer distributions by any individual under subparagraph (A) for any taxable year shall not exceed the excess (if any) of—
(i)$25,000, over (ii)the aggregate amount so taken into account in all prior taxable years..
(b)Effective dateThe amendment made by this section shall apply to distributions made after the date of the enactment of this Act.  